The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species C (Fig. 8) in the reply filed on 7/12/21 is acknowledged. However, after further review, it has been determined that the search and examination of species A, B and C is not burdensome, and thus the election requirement among those species is withdrawn and applicant’s election of Species C is considered to include Species A (Fig. 6) and B (Fig. 7). Therefore, only claims drawn to Species D will be withdrawn.

Claims 11-14 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21. Note, in the 7/12/21 reply, applicant indicated that claims 9, 10, 17 and 19 were also drawn to non-elected species. However, in accordance with par. 2 above, those claims are considered to read on the elected species and will be examined on the merits.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. No particular errors were noted during examination.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric motor or electric linear actuator configured to drive the grabber arms (claim 7) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites an electric motor or electric linear actuator configured to drive the grabber arms. The specification fails to describe (and the drawings do not show) any such device. In fact, no means of any kind are shown or described for moving the grabber arms. The arms are simply described as being configured to pivot about an axis (par. [0036]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 7, the recitations of “the carrier assembly” lack proper antecedent basis (note claim 1 recites a “carrier”).
Claim 18, line 2, the recitation “each run (note: should be --rung--) … are spaced apart from each other” is grammatically incorrect.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 15-17, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachenberg (DE 102006032206).
At the outset, the examiner notes the preamble limitation “fully electric” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

a track 28, 29 comprising a plurality of channels 32 that extend along an entire length of a path of the track;
a carrier 15 configured to translate along the path of the track, the carrier comprising:
a plurality of slidable members 33, 34, each configured to slidably couple with the track at a corresponding one of the plurality of channels;
an electric motor 40 configured to drive a shaft (not explicitly identified but see Figs. 11-12 and the passage on page 3 beginning with “A Further training provides …” and ending with “… a certain number of operations”); and 
at least one of:
a roller pinion rotatably coupled with the shaft and configured to engage a rack of the track to drive the carrier to ascend along the track;
a gear rotatably coupled with the shaft and configured to engage a plurality of rungs of the track to drive the carrier to ascend along the track; or
a sprocket 41 rotatably coupled with the shaft and configured to engage a fixed chain 42 that extends along the track to drive the carrier to ascend along the track.
The examiner notes that although Hachenberg refers to element 41 as a pinion rather than a sprocket, the term “sprocket” per se is not deemed to structurally distinguish over Hachenberg’s pinion. Applicant alternatively refers to the same element 758 shown in Fig. 12 as both a “sprocket” and a “gear”, and since a pinion is a type of gear, it is considered equivalent to the broadly claimed sprocket. It is also noted that 
Re claim 2, the track comprises an upper portion 6 and a lower portion 8, wherein the upper portion is fixedly coupled with the refuse vehicle, and the lower portion is configured to translate relative to the upper portion between an extended position (Figs. 2 and 10) and a retracted position (Figs. 4, 9 and 14), wherein the upper portion and the lower portion align to define the path of the track when in the retracted position.
Re claim 3, the lower portion is coupled with a reach assembly 9 configured to drive the lower portion to translate relative to the upper portion.
Re claim 10, the track comprises a set of rails 28, 29 offset from each other and extending along the path of the track and a web portion (not explicitly identified but see Fig. 12) extending between the set of rails, wherein the fixed chain is positioned between the set of rails and extends along the web portion.
Re claim 15, Hachenberg shows a refuse vehicle 7 comprising: 
a chassis (inherent);
a plurality of tractive elements (unlabeled wheels are shown in at least Figs. 1-7) coupled with the chassis and configured to support the refuse vehicle;
a reach assembly 9 coupled with the refuse vehicle; and
a “fully-electric” (as broadly claimed) lift assembly 5 coupled with the reach assembly and comprising:
a track 28, 29 comprising a plurality of channels 32 that extend along an entire length of a path of the track and a plurality of engagement members 42;

an electric motor 40 fixedly coupled with the carrier assembly and configured to drive a drive shaft (refer to description of claim 1 above); and
a drive member 41 rotatably fixedly coupled with the driveshaft and configured to engage the plurality of engagement members to drive the carrier assembly to ascend or descend along the track.
Re claim 16, the reach assembly is configured to extend or retract to move the fully-electric lift assembly relative to the refuse vehicle.
Re claim 17, the track comprises a first rail 28 and a second rail 29 extending along the path of the track, wherein the first rail and the second rail are positioned apart from each other and a web member (not explicitly identified but see Fig. 12) extends between the first rail and the second rail.
Re claim 20, as noted above with respect to claim 2, the track comprises an upper portion and a lower portion, wherein the upper portion is fixedly coupled with the refuse vehicle, and the lower portion is configured to translate relative to the upper portion between an extended position and a retracted position, wherein the upper portion and the lower portion align to define the path of the track when in the retracted position.
Re claims 21 and 23, the track comprises a straight portion and a curved portion.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hachenberg in view of Boivin (WO 2019/033201).
Hachenberg shows the carrier is a grabber assembly with means to grasp a refuse container 4 and comprises a carriage, but does not show a plurality of grabber arms configured to pivot or rotate relative to the carriage, and (to the extent the limitation may be given patentable weight in light of the 112(a) rejection set forth above) an electric motor or an electric linear actuator configured to drive the plurality of grabber arms to pivot or rotate relative to the carriage to transition the plurality of grabber arms between a first position and a second position to releasably grasp the refuse container.
Boivin shows a substantially similar lift assembly for a refuse vehicle, wherein a carrier for lifting a refuse container 12 is movable along a track 32 and is a grabber 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Hachenberg by substituting the grab mechanism thereof with a plurality of grabber arms configured to pivot or rotate relative to the carriage, and an electric motor or an electric linear actuator configured to drive the plurality of grabber arms to pivot or rotate relative to the carriage to transition the plurality of grabber arms between a first position and a second position to releasably grasp the refuse container, as taught by Boivin, as this would merely be an art recognized alternate equivalent means of performing the same function in the same environment, the selection of which would have neither required undue experimentation nor produced unexpected results.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hachenberg in view of Bingman (US 6,494,665).
As noted above with respect to claim 10, Hachenberg shows the track to comprise a set of rails 28, 29 offset from each other and extending along the path of the track and a web portion extending between the set of rails, but shows a fixed chain 
Bingman discloses a substantially similar lift assembly for a refuse vehicle, wherein a track 40 comprises a set of rails 65 offset from each other, wherein a carriage assembly 50 translates along the track by virtue of a pinion gear 90 mounted on a drive shaft 175 of electric or hydraulic motor 170 meshing with corresponding gear teeth of a rack 85 and a plurality of rungs (bars 95) which are positioned between the rails.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Hachenberg by substituting the sprocket/chain assembly thereof with a pinion/gear engaging a rack and/or a plurality of rungs extending between the rails, as shown by Bingman, as these would merely be art recognized alternate equivalent means of performing the same function in the same environment, the selection of which would have neither required undue experimentation nor produced unexpected results, especially since Hachenberg discloses that other types of known mechanisms may be used in lieu of the chain.
Re claim 18, Bingman further shows the rungs spaced apart from each other along the path of the track (Figs. 5-6).
Re claim 19, Bingman further shows the rack extending along a web member along the path of the track (Figs. 7-8).

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

7/22/21